DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 1 and 3-7C the shading since it makes it difficult to see the features of the invention therefore, it should be removed. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention appears to be directed to an “abstract idea” without significantly more. The claim(s) recite(s) in line 1 “a file” and then proceeds to describe the contents of the file.  This is considered an abstract idea since it is a product that does not have a physical or tangible form.   This judicial exception is not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected as indefinite for the recitation of “target board defining the at least two landmarks” recited at lines 2-3.  Applicant in their specification at paragraph [0036]  recites “spacing between the pins 62 is predetermined based on the geometry of a generic target board 63” while claim 8 from which it depends recites that the pins are positioned based on a patient specific block (claim 8 lines 1-8).  Therefore it is unclear how the target board which is generic can then aid in defining the landmarks which are predetermined based on the patient specific geometry.  In the interest in compact prosecution the claim will be interpreted as the board merely having openings for the pins placed in the landmarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meridew et al (US Patent Pub. 20120226283A1) in view of Li et al (US Patent Pub. 20140364858A1).
Meridew discloses a cup impactor assembly (patient specific acetabular guides and associated instruments, Fig. 22-25).  Specifically in regards to claim 1, Meridew discloses a shaft (554); a cup coupler (552) at a cup end of the shaft (554) adapted to releasably connect a cup (280) in fixed relation; a handle (end with 520) at an impacting end (520) of the shaft (554) (Fig. 22-24; and Page 6 Para. 0067], Page 8 Para. [0081]-[0083], Page 9 Para. [0085]).  A visual guide (800 and 252 of 200C) mounted to the shaft (554), the visual guide (800 and 200C) producing visual guidance for pointing at landmarks of the pelvis, based on a pre-planned patient-specific relation between the at least two landmarks and a desired acetabular cup (280) orientation relative to the landmarks (Meridew discloses that an electronic positioner 800 can be removably attached to the shaft 554, the positioner has a laser device 810 to provide a reference orientation 812 that is calibrated utilizing patient specific acetabular guide 200C.  Guide 200C is positioned such that guide element 2045 defines axis A designated during the preoperative procedures. Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks. ) (Fig. 15 and 22-25; and Page 8 Para. claim 2, Meridew discloses wherein the visual guide (800 and 252 of 200C) comprise a body (802 of 800) supporting a light source (810) that emits a visible light (812) (Fig. 22; and Page 8 Para. [0081]-[0082]). However, Meridew is silent as to the two landmarks being separate from one another or wherein the visual guide comprises two visible light beams.
Li discloses a cup impactor assembly (acetabular cup prosthesis positioning instrument and method, Fig. 4-5).  Specifically in regards to claim 1, Li discloses an impactor (10) having a shaft (12) having a visual guide (14) for pointing at least two landmarks, the at least two landmarks being of the pelvis or fixed relative to the pelvis, based on a pre-planned patient-specific relation between the at least two landmarks and a desired acetabular cup orientation relative to the landmarks, the at least two landmarks being separate from one another (Li discloses that the light beams 1 and 2 are aligned with the chosen landmarks the ASIS A and the frontal plane, with the instrument 10 having its axis passing through the center of rotation of the acetabulum.) (Fig. 4-5; and Page 2 Para. [0036]-[0037], Page 3 Para. [0040]-[0042]).  In regards to claim 2, Li discloses the impactor (10) having a shaft (12) with a visual guide (14) comprising a body (body of 14) supporting light sources emitting at least two visible light beams (#1,#2) (Fig. 4-5; and Page 2 Para. [0036]-[0037], Page 3 Para. [0040]-[0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the laser device (810) of the positioner (800) of Meridew to support sources that can emit at least two light beams at two separate landmarks as taught in Li in order to have the visual guide be able to simultaneously point to the two landmarks at the same time (Page 2 Para. [0018]).
In regards to claim 3, Meridew discloses wherein the body (body of 200C) of the visual guide (800 and 252 of 200C) has a patient specific shape resulting from the pre-planned patient-
In regards to claim 4, Meridew discloses wherein a translational joint between the visual guide (800) and the shaft (554) (Meridew recites wherein the positioner 800 can be slidably attached to the shaft 554) (Page 8 Para. [0081]).
In regards to claim 5, Meridew discloses wherein a patient specific block (200C) having a shape resulting from the pre-planned patient-specific relation between the at least two landmarks and a desired acetabular cup (280) orientation relative to the landmarks, the patient specific block (200C) configured to define the at least two landmarks (Guide 200C is positioned such that guide element 2045 defines axis A designated during the preoperative procedures. Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks. ) (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).
In regards to claim 6, Meridew discloses wherein the patient specific block (200C) is configured to be received in the acetabulum in a single possible orientation (Fig. 15, 22, and 25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).
In regards to claim 7, Meridew discloses wherein the patient specific block (200C) is configured to be secured to the cup coupler (252), whereby the visual guide (800 and 252 of 200C) is used with the patient specific block (200C) to define the at least two landmarks (Guide 
In regards to claim 8, Meridew discloses wherein the patient specific block (200C) has at least one pin guide (252) for positioning at least one pin (260) for subsequent use in aligning the visual guide (Meridew discloses that an electronic positioner 800 can be removably attached to the shaft 554, the positioner has a laser device 810 to provide a reference orientation 812 that is calibrated utilizing patient specific acetabular guide 200C.  Guide 200C is positioned such that guide element 2045 defines axis A designated during the preoperative procedures. Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks. ) (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).
In regards to claim 10, Meridew discloses wherein the visual guide (800 and 252 of 200C) comprises a sleeve (250) through which the pin (260) is threaded for visual guidance (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meridew et al in view of Li  as applied to claim 1 above, and further in view of Eash (US Patent Pub. 20140276870A1).
Meridew in view of Li disclose a cup impactor assembly comprising a shaft, a cup coupler at a cup end of the shaft, a handle. a visual guide mounted to the shaft that emits two light beams.  However, the combination is silent as to a target board that is configured to be fixed to at least one pin and defines the at least two landmarks.  Eash in regards to claim 9 discloses a 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendments have overcome the previous 102(a)(1) rejection however, the current combination of references being used in the current rejection still allow for the claims to be rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775